Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on February 9, 2021.

The application has been amended as follows: IN THE CLAIMSPlease substitute these claims for the present claims.1. (Currently Amended) A positive electrode for a nonaqueous electrolyte secondary battery, the positive electrode comprising:
a positive electrode current collector;
a protective layer disposed on the positive electrode current collector; and
a positive electrode mixture layer containing a lithium-containing transition metal oxide and disposed on the protective layer, wherein
the protective layer contains an electroconductive material and an inorganic compound having an oxidation power lower than that of the lithium-containing transition metal oxide, 
r,
the inorganic compound comprises particles of inorganic material,
the positive electrode current collector comprises aluminum (Al), and 
the protective layer contains the inorganic compound in an amount of 70% to 99.8% by weight based on the total weight of the protective layer.

2. (Original) The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the inorganic compound includes aluminum oxide.

3. (Original)  The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the protective layer is formed on the positive electrode current collector at a surface density of 0.1 g/m2 to 20 g/m2.

4. (Cancelled) 

5. (Original) The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the protective layer contains the electroconductive material in an amount of 0.1% to 20% by weight based on the total weight of the protective layer.
	
6. (Cancelled)  
7. (Currently Amended) A nonaqueous electrolyte secondary battery comprising:
a positive electrode;
a negative electrode; and
a nonaqueous electrolyte, wherein:
the positive electrode comprises:
a positive electrode current collector comprising aluminum (Al);
a protective layer disposed on the positive electrode current collector; and

the protective layer contains an electroconductive material and an inorganic compound having an oxidation power lower than that of the lithium-containing transition metal oxide, 
the protective layer further contains a binding material in an amount of 0.1% to 10% by weight based on the total weight of the protective layer, 
the inorganic compound comprises particles of inorganic material, and
the protective layer contains the inorganic compound in an amount of 70% to 99.8% by weight based on the total weight of the protective layer.
8. (Original) The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the inorganic compound includes at least one selected from the group consisting of manganese oxide, silicon dioxide, titanium dioxide and aluminum oxide.

9. (Cancelled)

10. (Currently Amended)  The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 9, wherein the particles have an average particle diameter of 1 µm or less and more than zero.

11. (Cancelled)

12. (Previously Presented) The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the inorganic compound includes manganese oxide.

13. (Previously Presented) The positive electrode for a nonaqueous electrolyte secondary battery according to Claim 1, wherein the protective layer has a thickness of 1.5 µm to 3 µm.

14. (New) A positive electrode for a nonaqueous electrolyte secondary battery, the positive electrode comprising:
a positive electrode current collector;
a protective layer disposed on the positive electrode current collector; and
a positive electrode mixture layer containing a lithium-containing transition metal oxide and disposed on the protective layer, wherein
the protective layer contains an electroconductive material and an inorganic compound having an oxidation power lower than that of the lithium-containing transition metal oxide, 
the protective layer further contains a binding material in an amount of 0.1% to 10% by weight based on the total weight of the protective layer,
the inorganic compound comprises particles of inorganic material,
the positive electrode current collector comprises aluminum (Al), and 
the protective layer contains the electroconductive material in an amount of 0.1% to 20% by weight based on the total weight of the protective layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727